DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-2, 4-20. The examined Claims are 1-2, 4-20, with Claims 1-2, 17-19 being amended herein.

Response to Arguments

	Per Applicant’s amendments to Claims 17-19 and Applicant’s clarification with respect to the language of Claims 6-10, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

 	Furthermore, Applicant has mainly amended independent Claim 1 such that it requires that the bent portions “comprise a first bent portion and a second bent portion,” wherein “the first bent portion is a right side of the wound cell structure, and the second bent portion is a left side of the wound cell structure,” wherein “the first bent portion and the second bent portion are provided with first insulating layers.”
	Accordingly, Applicant argues that the prior art of record (namely the Kim reference) does not explicitly teach the aforementioned amended limitations of Claim 1. In particular, Applicant argues that 

	While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.

	It is first noted that regardless of what Kim teaches that the structure of the battery achieves (e.g. preventing a short circuit caused by a slitting burr in a cut portion of the positive electrode plate), the instant Claims are drawn to a structure (i.e. an electrochemical device), and therefore it is structure of Kim which is compared to the structural limitations of the instantly claimed electrochemical device.
	Furthermore, while Claim 1 refers to a “left side” and a “right side” of the jelly roll, Claim 1 does not (1) explicitly recite what structurally constitutes the left and right sides of the jelly roll, and (2) define/designate the positioning of the left and right sides of the jelly roll relative to a specific plane, axis, and/or orientation of the jelly roll structure. Accordingly, and as illustrated in the annotated Figures of Kim below, the jelly roll of Kim, when oriented in the illustrated orientation, comprises bent portions and straight portions in accordance with instantly amended Claim 1. Furthermore, and as illustrated in 



    PNG
    media_image1.png
    750
    688
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    429
    539
    media_image2.png
    Greyscale


	Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Interpretation

	Regarding Claims 6-10, the term “coating rate” will be interpreted as being in reference to the percentage of the surface area of the straight portions that are coated/covered with the insulating layer (Page 5 of Remarks).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 recites the limitation "the wound cell structure.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the wound cell structure” will be interpreted as being in reference to the overall structure of “the jelly roll.” Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2011/0014509).

Regarding Claims 1-2, 4, 20, Kim teaches a battery (“electrochemical device”), wherein the battery is a lithium ion battery (Abstract, [0003], [0029], [0033]). As illustrated in Figure 2, Kim teaches that the battery comprises an electrode assembly (100) (“cell”) and a case (12, 13) (“shell”) which encloses the electrode assembly therein ([0025]). As illustrated in Figure 3, Kim teaches that the electrode assembly is constructed in the manner of a jelly roll, wherein the jelly roll comprises a cathode (110) (“first electrode”), an anode (120) (“second electrode”) spaced apart from the cathode, and a separator (130) disposed between the cathode and the anode, wherein the cathode, anode, and separator are wound to form the jelly roll ([0028]). 
As illustrated in the annotated Figures below, the cathode comprises a cathode current collector (111) (“first current collector”) comprising a first surface and a second surface disposed oppositely, wherein the first surface is the surface of the cathode current collector on the side to which numeral (170A) is pointing, wherein the first surface of the cathode current collector faces the case (“faces the shell”) (i.e. the first surface faces an inner surface of the case, and hence faces the case, along the direction illustrated in the annotated Figures of Kim) ([0029], [0037]-[0038]). As illustrated in the annotated Figures, the first surface comprises a coated region coated with a cathode active material (112) (“first active material”), and an uncoated region (113B) which does not comprise the cathode active material thereon ([0029], [0037]-[0038]). As illustrated in the annotated Figures, the uncoated region comprises a first uncoated region disposed at an end of the jelly roll, wherein the first uncoated region comprises alternating bent portions and straight portions (wherein the straight portions comprise a first straight portion and a second straight portion, and further wherein the bent portions comprise a first bent portion on a right side of the jelly roll, a second bent portion on a left side of the jelly roll, and a third bent portion, wherein the third bent portion corresponds at least partially with the first bent portion (e.g. in terms of being at least partially positioned on the right side of the jelly roll). As illustrated in the annotated Figures, the bent portions are provided with an insulating tape (170A) thereon ([0032], 



    PNG
    media_image1.png
    750
    688
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    429
    539
    media_image2.png
    Greyscale



Regarding Claim 5, Kim teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in the annotated Figures, the straight portions are at least partially provided with the insulating tape.

	Regarding Claim 16, Kim teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 3, Kim teaches that the anode comprises an anode current collector (121) (“second current collector”) having an anode active material (122) (“second active material”) coated thereon ([0030]). As illustrated in Figure 3, the anode does not comprise the anode current collector without the anode active material thereon at the end of the jelly roll.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0014509), and further in view of Muraoka et al. (US 2010/0136429).

	Regarding Claims 6-10, Kim teaches the instantly claimed invention of Claim 5, as previously described.
	Kim does not explicitly teach that the instantly claimed percent of the surface area of the straight portions are coated with the insulating tape.
	However, Muraoka teaches a battery (Abstract, [0001]). As illustrated in Figure 2, Muraoka teaches that the battery comprises cathode current collector (51) whose surface is coated, at least in part, with an insulating member (10) ([0049], [0062]-[0064]). Muraoka teaches that the degree to which the surface area of the cathode current collector is coated by the insulating member must be controlled in order to further optimize battery performance ([0063]-[0064]). In particular, Muraoka teaches that if the insulating member covers too much of the surface area of the cathode current collector, resistance characteristics across opposing electrodes becomes difficult to control ([0063]). Conversely, Muraoka teaches that if the insulating member does not cover enough of the surface area of the cathode current collector, energy density characteristics are degraded ([0064]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art, through routine experimentation with a reasonable expectation of success, would optimize the degree to which the surface area of the straight portions of Kim are coated with the insulating tape (e.g. such the instantly claimed percentages or percentage ranges are satisfied), given that Muraoka teaches that with respect to a cathode current collector comprising an insulating .

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0014509), and further in view of Otohata (US 2017/0005318).

Regarding Claims 11-15, Kim teaches the instantly claimed invention of Claim 1, as previously described.
Kim does not explicitly teach that the insulating tape exhibits a thickness as instantly claimed.
However, Otohata teaches a battery (Abstract, [0001]). Otohata teaches that in order to further prevent short circuits from occurring between positive and negative electrodes, an insulating layer may be provided to provide an insulation effect ([0029]). However, Otohata teaches that in order for the insulation effect to be sufficiently exhibited/provided, the thickness of the insulating layer must be sufficiently controlled in some measure (i.e. Otohata teaches that the thickness of the insulating layer directly affects its ability to sufficiently exhibit an insulation effect) ([0029]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art, through routine experimentation with a reasonable expectation of success, would optimize the thickness of the insulating tape of Kim (e.g. such that the instantly claimed thicknesses or thickness ranges are satisfied), given that Otohata teaches that control of the thickness of .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0014509), and further in view of Serizawa et al. (WO 2017/047778, using the English equivalent US 2018/0248192 for translation/citation purposes).

Regarding Claims 17-19, Kim teaches the instantly claimed invention of Claim 1, as previously described.
Kim does not explicitly teach that the insulating tape comprises an inorganic oxide and polymer adhesive therein, wherein the inorganic oxide and polymer adhesive each comprise at least one of the instantly claimed inorganic oxide and polymer adhesive species, respectively.
	However, it is first noted that Kim teaches that the insulating tape comprises a polymeric adhesive material therein ([0033]).
	Furthermore, Serizawa teaches a battery (Abstract, [0001]). Serizawa teaches that the battery comprises an insulation layer therein which provides for insulation between electrodes ([0064]). Serizawa teaches that the insulation layer may be provided on a cathode ([0064]). Serizawa teaches that the insulation layer is formed, for example, as a mixture of a polymeric material such as PVDF or SBR and an inorganic oxide such as aluminum oxide ([0064]). Serizawa teaches that an insulating layer comprising such a mixture of materials therein exhibits high heat resistance and is able to maintain insulation performance even at temperatures in excess of 160°C ([0064]).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729               

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729